          Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 1 of 8




 1    DUANE MORRIS LLP                                      DUANE MORRIS LLP
      D. Stuart Bartow (SBN 233107)                         Matthew C. Gaudet
 2    Email: DSBartow@duanemorris.com                       Admitted Pro Hac Vice
      Nicole E. Grigg (SBN 307733)                          mcgaudet@duanemorris.com
 3    Email: NEGrigg@duanemorris.com                        Robin L. McGrath
      2475 Hanover Street                                   Admitted Pro Hac Vice
 4    Palo Alto, CA 94304-1194                              rlmcgrath@duanemorris.com
      Tel.: 650.847.4150                                    David C. Dotson
 5    Fax: 650.847.4151                                     Admitted Pro Hac Vice
                                                            dcdotson@duanemorris.com
 6    DUANE MORRIS LLP                                      Jennifer H. Forte
      Joseph A. Powers                                      Admitted Pro Hac Vice
 7    Admitted Pro Hac Vice                                 jhforte@duanemorris.com
      japowers@duanemorris.com                              1075 Peachtree Street, Ste. 2000
 8    Jarrad M. Gunther                                     Atlanta, GA 30309
      Admitted Pro Hac Vice                                 Telephone: 404.253.6900
 9    jmgunther@duanemorris.com                             Facsimile: 404.253.6901
      30 South 17th Street
10    Philadelphia, PA 19103                                (Complete list of counsel for Defendant
      Telephone: 215.979.1000                               on signature page)
11    Facsimile: 215.979.1020

12    Attorneys for Defendant
      SONICWALL INC.
13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN JOSE DIVISION
16
     FINJAN LLC., a Delaware Limited Liability        Case No. 5:17-cv-04467-BLF (VKD)
17   Company,
                                                      DEFENDANT SONICWALL INC.’S
18                                Plaintiff,          NOTICE OF MOTION AND
            vs.                                       ADMINISTRATIVE MOTION FOR LEAVE
19                                                    FOR ADDITIONAL PAGES FOR MOTION
     SONICWALL, INC., a Delaware                      FOR SUMMARY JUDGMENT
20   Corporation

21                                Defendant.

22

23

24

25

26

27

28
         DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                              JUDGMENT MOTION
                                      CASE NO. 5:17-CV-04467-BLF (VKD)
           Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 2 of 8




 1   I.      INTRODUCTION

 2           Pursuant to Civil L.R. 7-11, defendant SonicWall, Inc. (“SonicWall”) brings this

 3   Administrative Motion to respectfully request permission to exceed the page limitation set forth in

 4   this Court’s Standing Order Re Civil Cases, Section IV.A.1, concerning motions under Federal Rule

 5   of Civil Procedure 56. Specifically, SonicWall requests the Court increase the page limit for

 6   SonicWall’s opening brief (and, correspondingly, Finjan’s responsive brief) by 10 pages (for a total

 7   of 35 pages each) and increase the page limit for SonicWall’s reply brief by 5 pages (for a total of 20

 8   pages). Finjan opposes this motion.

 9           SonicWall seeks this increase given the specific issues, previewed below, that should be

10   addressed on the ten patents-at-issue, particularly in view of the history of Finjan litigation in which

11   summary judgment has proven to be a valuable tool to streamline issues for the jury. The specific

12   issues that SonicWall seeks to present in its summary judgment motion are identified below.

13   II.     BACKGROUND

14           This case involves twenty asserted claims from ten asserted patents: claims 15, 16, 41, and

15   43 of U.S. Patent No. 6,154,844 (“’844 Patent”); claims 10 and 14 of U.S. Patent No. 8,677,494

16   (“’494 Patent”); claim 9 of U.S. Patent No. 7,058,822 (“’822 Patent”); claim 9 of U.S. Patent No.

17   6,804,780 (“’780 Patent”); claim 1 of U.S. Patent No. 6,965,968 (“’968 Patent”); claims 22 and 25

18   of U.S. Patent No. 7,613,926 (“’926 Patent”); claims 1, 8, and 14 of U.S. Patent No. 7,647,633

19   (“’633 Patent”); claims 11 and 12 (which both depend from claim 1) of U.S. Patent No. 7,975,305

20   (“’305 Patent”); claim 1 of U.S. Patent No. 8,141,154 (“’154 Patent”); and claims 1 and 22 of U.S.

21   Patent No. 8,225,408 (“’408 Patent”). The twenty asserted claims exceeds the standard of sixteen

22   asserted claims set forth in The Federal Circuit’s Model Order Limiting Excess Patent Claims and

23   Prior Art. See Dkt. 56 at 19-20 (adopting Plaintiff’s position for twenty asserted claims).

24           Finjan asserts these ten patents against seven different product groups and combinations of

25   product groups: (1) Gateways; (2) Email Security products; (3) Capture ATP; (4) Gateways +

26   Capture ATP; (5) Gateways + WXA; (6) Email Security products + Capture ATP; and (7) Capture

27   Client + Capture ATP. The Court asked the parties to voluntarily use a “representative product”

28                                                       1
           DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                                JUDGMENT MOTION
                                        CASE NO. 5:17-CV-04467-BLF (VKD)
            Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 3 of 8




 1   procedure in order to simplify the proof, both for trial and summary judgment. SonicWall was in

 2   favor of this, but Finjan’s proposal did not designate any products whose resolution – one way or the

 3   other – would be agreed to resolve other products. Following a meet-and-confer in which SonicWall

 4   requested again that Finjan propose “representative products” whose resolution – one way or the

 5   other – would then control the resolution of other designated products, Finjan declined.

 6   III.     ARGUMENT

 7            SonicWall is mindful that the mere number of asserted patents, by itself, is not cause to

 8   modify the Court’s Standing Order. SonicWall respectfully submits that additional pages are

 9   justified here because there are seven sets of specific issues that SonicWall intends to raise on

10   various patents and product combinations, and because the merits of many of these issues have

11   already been confirmed by the granting of at least partial summary judgment by this and other

12   Courts. Given the likely success of these issues on summary judgment – and the resulting

13   crystallization of the issues for the jury – SonicWall seeks an increase in pages to have a full

14   opportunity to brief the issues. On average, the ten-page increase would give SonicWall five pages

15   per issue. It still would require extreme efficiency to brief these issues in 35 pages – and, of course,

16   some of these issues will take more pages to brief, and some less – but this increase would at least

17   make it possible to present these issues to the Court in a manner that is appropriate for resolution.

18   This also will avoid a scenario where SonicWall is not able to fairly narrow the issues for trial

19   simply because of Finjan’s unusually large assertion of patents and product combinations.

20            SonicWall intends to file a motion for partial summary judgment on the following issues.

21            1. Non-infringement of the ’154 Patent. Regarding SonicWall’s Capture ATP, Gateways,

22   Gateways + Capture ATP, Email Security, Email Security + Capture ATP, and Capture Client +

23   Capture ATP, Finjan alleges that the “call to a first function (i.e., substitute function)” recited in

24   claim 1 is met by functions within the content as it was originally created, not any substitute

25   function. This Court granted Cisco summary judgment on essentially this same issue. Finjan, Inc.

26   v. Cisco Systems, Inc., 17-cv-00072-BLF (N.D. Cal. March 20, 2020), Dkt. No. 499, at 6-11.

27   SonicWall thus intends to move on the same issue here.

28                                                        2
            DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                                 JUDGMENT MOTION
                                         CASE NO. 5:17-CV-04467-BLF (VKD)
          Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 4 of 8




 1          2. Non-infringement of the ’633 and ’822 Patents. The Court granted partial relief on

 2   summary judgment motions on issues in both the ’633 and ’822 Patents in the Blue Coat case, and

 3   the ’633 Patent in the Cisco case. In this case, for all accused products, SonicWall intends to file a

 4   motion for summary judgment concerning all asserted claims that the product features Finjan

 5   accuses are not mobile protection code because they do not do runtime monitoring or interception of

 6   code operations, and concerning claims 1 and 8 of the ’633 Patent, and claim 9 of the ’822 Patent

 7   that Finjan has failed to demonstrate the transmission of what Finjan alleges is mobile protection

 8   code. In the Cisco case, the Court noted the transmission requirement is expressly set forth in claims

 9   1 and 8 of the ’633 Patent, Cisco, 17-cv-00072-BLF, Dkt. No. 499, at 15. Further, Finjan’s

10   infringement allegations for claim 14 of the ’633 Patent exclusively identify components of Capture

11   ATP for all of the claim limitations, and thus Finjan does not actually set forth evidence of

12   infringement by the products (e.g., Gateways, Email Security, and Capture Client) that are accused

13   in combination with Capture ATP.

14          3. Non-infringement of the ’305 and ‘408 Patents. With respect to the asserted claims of the

15   ’305 and ’408 Patents, Finjan’s infringement allegations against Capture ATP, Gateways + Capture

16   ATP, and Email Security + Capture ATP span multiple computers despite the claims requiring all of

17   the elements to be found within a single computer. See ’305 Patent, cl. 1 (“A security system for

18   scanning content within a computer, comprising: a network interface, housed within a computer…a

19   database of parser and analyzer rules corresponding to computer exploits, stored within the

20   computer….”); ’408 Patent, cl. 1 (“…receiving, by a computer, an incoming stream of program

21   code; determining, by the computer…; instantiating, by the computer…; identifying, by the

22   computer…; dynamically building, by the computer…; dynamically detecting, by the computer…;

23   and indicating, by the computer….”), cl. 22 (“A non-transitory computer-readable storage medium

24   storing program code for causing a computer to perform the steps of….”). Finjan also fails to

25   identify any evidence of “selectively diverting incoming content from its intended destination to said

26   rule-based scanner” being performed by what Finjan identified as the network traffic probe, as

27   required by claims 11 and 12 (via claim 1) of the ’305 Patent to support its infringement allegations

28                                                      3
         DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                              JUDGMENT MOTION
                                      CASE NO. 5:17-CV-04467-BLF (VKD)
          Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 5 of 8




 1   concerning Capture ATP. Finjan identifies the “controller server” within Capture ATP as the

 2   claimed network traffic probe, but the controller server does not perform any selective diverting.

 3          4. Non-infringement of the ’926 Patent. SonicWall intends to move for summary judgment

 4   that Finjan has failed to demonstrate that the accused products (Capture ATP, Gateways + Capture

 5   ATP, and Email Security + Capture ATP) include “a transmitter…for transmitting the incoming

 6   Downloadable and a representation of the retrieved Downloadable security profile data to a

 7   destination computer” as required by asserted claims 22 and 25 of the ’926 Patent. Finjan points to

 8   Capture ATP as the component that has the transmitter for transmitting, yet it has failed to identify

 9   any evidence that Capture ATP ever transmits the Downloadable anywhere much less does so with a

10   representation of retrieved Downloadable security profile data. SonicWall’s motion is case

11   dispositive for the ’926 Patent given Finjan’s failure of proof on this claim element.

12          5. Accusations of infringement by a product combination that was not released until after the

13   expiration of the ’926, ’844, and ’494 Patents. Finjan accuses a combination of SonicWall’s Email

14   Security products and Capture ATP as infringing the asserted claims of the ’926, ’844, and ’494

15   Patents. However, none of SonicWall’s Email Security products were integrated with Capture ATP

16   until after the ’926, ’844, and ’494 Patents expired. Thus, this issue is ripe for summary judgment.

17          6. Non-infringement based on the “Downloadable” term in the ’926, ’780, ’494, and ’844

18   Patents. Finjan has a number of infringement allegations based solely on SonicWall’s Gateway

19   products. Claims 22 and 25 of the ’926 Patent, claim 9 of the ’780 Patent, claims 41 and 43 of the

20   ’844 Patent, and claims 10 and 14 of the ’494 Patent all require a “Downloadable” to be received or

21   obtained. The Court construed “Downloadable” as “an executable application program, which is

22   downloaded from a source computer and run on the destination computer.” SonicWall intends to

23   move for summary judgment of non-infringement of these claims because SonicWall’s Gateways

24   analyzes individual internet protocol (“IP”) packets as they pass through the firewalls, without ever

25   reassembling the data carried by those IP packets into a file (unlike most gateway products in the

26   marketplace sold by other vendors). An IP packet by itself – i.e., the thing that SonicWall’s

27   Gateways actually analyze – is not executable. Conversely, a file (which is comprised of data

28                                                      4
         DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                              JUDGMENT MOTION
                                      CASE NO. 5:17-CV-04467-BLF (VKD)
           Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 6 of 8




 1   extracted from multiple IP packets) cannot be executed without the file first being reassembled,

 2   which SonicWall’s Gateways do not ever do. Consequently, SonicWall’s Gateways do not receive

 3   and/or obtain a Downloadable, i.e., “an executable application program, which is downloaded from a

 4   source computer and run on the destination computer,” as required by the asserted claims and the

 5   Court’s relevant claim construction.

 6           7. Damages issues. Finally, SonicWall intends to file for summary judgment on certain

 7   damages-related issues that impact all of the accused products. Damages-related issues were

 8   presented (and granted) in the Cisco case, thus dramatically limiting Finjan’s damages claims.

 9   Cisco, 17-cv-00072-BLF, Dkt. No. 499, at 32. This was also the basis for partial summary judgment

10   in Finjan, Inc. v. Juniper Networks, Inc., No. 17-cv-05659-WHA (N.D. Cal. May 8, 2019), Dkt. No.

11   491, at 18.

12           Good cause exists for increasing the page limits for SonicWall’s motion for summary

13   judgment in this case given the number of asserted claims, asserted patents, and accused products.

14   An adequate discussion of the accused products and relevant undisputed material facts cannot be

15   fully developed in the 25 pages set forth in the Court’s Standing Order. Defendant’s request

16   includes an equal increase in the number of pages for Plaintiff’s responsive brief to ensure they are

17   not prejudiced by this request.

18   IV.     CONCLUSION

19           For the foregoing reasons, SonicWall respectfully requests the Court to increase the opening

20   and responsive briefs for its motion for summary judgment under Federal Rule of Civil Procedure 56

21   by 10 pages (for a total of 35 pages) and increase the reply by 5 pages (for a total of 20 pages).

22

23

24

25

26

27

28                                                      5
           DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                                JUDGMENT MOTION
                                        CASE NO. 5:17-CV-04467-BLF (VKD)
        Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 7 of 8




 1
                                                     Respectfully submitted,
 2   Dated: November 12, 2020
                                                     /s/ Nicole E. Grigg
 3                                                   Nicole E. Grigg
                                                     Email: NEGrigg@duanemorris.com
 4                                                   DUANE MORRIS LLP
                                                     D. Stuart Bartow (SBN 233107)
 5                                                   2475 Hanover Street
                                                     Palo Alto, CA 94304-1194
 6                                                   Tel.: 650.847.4150
                                                     Fax: 650.847.4151
 7

 8                                                   Matthew C. Gaudet (admitted pro hac vice)
                                                     Email: mcgaudet@duanemorris.com
 9                                                   Robin L. McGrath (admitted pro hac vice)
                                                     Email: rlmcgrath@duanemorris.com
10                                                   David C. Dotson (admitted pro hac vice)
                                                     Email: dcdotson@duanemorris.com
11                                                   Jennifer H. Forte (admitted pro hac vice)
                                                     Email: jhforte@duanemorris.com
12                                                   1075 Peachtree Street, Ste. 2000
                                                     Atlanta, GA 30309
13                                                   Telephone: 404.253.6900
14                                                   Joseph A. Powers (admitted pro hac vice)
                                                     Email: japowers@duanemorris.com
15                                                   Jarrad M. Gunther (admitted pro hac vice)
                                                     Email: jmgunther@duanemorris.com
16                                                   30 South 17th Street
                                                     Philadelphia, PA 19103
17                                                   Telephone: 215.979.1000
18                                                   Attorneys for Defendant
                                                     SONICWALL, INC.
19

20

21

22

23

24

25

26

27

28                                                  6
        DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL PAGES FOR SUMMARY
                                             JUDGMENT MOTION
                                     CASE NO. 5:17-CV-04467-BLF (VKD)
          Case 5:17-cv-04467-BLF Document 309 Filed 11/12/20 Page 8 of 8




 1                                UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3                                          SAN JOSE DIVISION
 4   FINJAN LLC., a Delaware Limited Liability         Case No. 5:17-cv-04467-BLF (VKD)
     Company,
 5                                                     [PROPOSED] ORDER GRANTING
                                   Plaintiff,          DEFENDANT SONICWALL INC.’S
 6          vs.                                        NOTICE OF MOTION AND
                                                       ADMINISTRATIVE MOTION FOR LEAVE
 7   SONICWALL, INC., a Delaware                       FOR ADDITIONAL PAGES FOR MOTION
     Corporation                                       FOR SUMMARY JUDGMENT
 8
                                   Defendant.
 9

10
            Before the Court is Defendant SonicWall’s Administrative Motion for Leave for Additional
11
     Pages for Motion for Summary Judgment. The Motion is hereby GRANTED for good cause shown
12
     and based on the grounds set forth in Defendant’s Motion. It is hereby ORDERED that
13
     SonicWall’s opening brief in support of its motion for summary judgment under Federal Rule of
14
     Civil Procedure 56 shall not exceed 35 pages, Finjan’s responsive brief shall not exceed 35 pages,
15
     and SonicWall’s reply brief shall not exceed 20 pages.
16

17
     IT IS SO ORDERED
18

19
     Dated: ________________
20                                                               Honorable Beth Labson Freeman
                                                                 United States District Court Judge
21

22

23

24

25

26

27

28                                                     1
     [PROPOSED] ORDER GRANTING DEFENDANT SONICWALL INC.’S ADMINISTRATIVE MOTION FOR LEAVE FOR ADDITIONAL
                                    PAGES FOR SUMMARY JUDGMENT MOTION
                                     CASE NO. 5:17-CV-04467-BLF (VKD)
